          Case 4:20-cr-06002-SAB   ECF No. 14   filed 12/26/19   PageID.28 Page 1 of 2




 1   Jeremy B. Sporn
     Federal Defenders of Eastern Washington & Idaho
 2   306 E. Chestnut Ave.
     Yakima, WA 98901
 3   (509) 248-8920
 4
     Attorney for Defendant
 5   Jose M. Lopez Orduno

 6
 7
                        UNITED STATES DISTRICT COURT
 8                     EASTERN DISTRICT OF WASHINGTON
                           The Honorable Mary K. Dimke
 9
     United States of America,
10
                                   Plaintiff,        No. 4:19-MJ-7168-MKD
11
12           v.                                      Notice of Appearance

13   Jose M. Lopez Orduno,

14                             Defendant.
15
16           Please take notice that Jeremy B. Sporn of the Federal Defenders

17   of Eastern Washington and Idaho hereby enters his appearance as
18
     counsel of record in this matter. All future correspondence and court
19
20   filings should be forwarded directly to the address listed above.

21   //
22
     //
23
24   //

25

     Notice of Appearance: 1
       Case 4:20-cr-06002-SAB   ECF No. 14   filed 12/26/19   PageID.29 Page 2 of 2




 1   Dated: December 26, 2019.
 2
 3                                           By s/ Jeremy B. Sporn
                                               Jeremy B. Sporn
 4                                             4779310, New York
                                               Federal Defenders of Eastern
 5                                             Washington and Idaho
 6                                             306 East Chestnut Avenue
                                               Yakima, Washington 98901
 7                                             (509) 248-8920
                                               (509) 248-9118 fax
 8                                             Jeremy_Sporn@fd.org
 9
10                              Certificate of Service

11         I hereby certify that on December 26, 2019, I electronically filed the
12   foregoing with the Clerk of the Court using the CM/ECF System which
13   will send notification of such filing to the following: Stephanie A. Van
14   Marter, Assistant United States Attorney.
15
                                             s/ Jeremy B. Sporn
16                                           Jeremy B. Sporn
17
18
19
20
21
22
23
24
25

     Notice of Appearance: 2
